The code of procedure specifies the cases in which there may be an appeal to this court, without including the appeal on a bill of exceptions provided for by the judiciary act of December, 1847, (§§ 282, 11,) and abolishes writs of error and appeals as they have heretofore existed. (§ 271.) And further, all statutory provisions inconsistent with the code are repealed. (§ 388.) But originally these sections only applied to actions commenced on or after the first day of July last; (§§ 8,391, 10;) and the supplemental code has only applied sections 271 and 282 to future proceedings in suits pending on that day. (§ 2.) This appeal was taken prior to the first day of July last, and *Page 429 
we still have jurisdiction to hear it. (Code, § 10.) The act of December, 1847, when applied to appeals depending on the first of July, is not so inconsistent with any thing in the code as to come within the repealing section. (388.) The code-makers did not intend to take away any right which had already attached under the old law; but only to change the law for the future.
Whether appeals may still be brought from the decisions of the supreme court on bills of exceptions, in cases where the action was pending prior to the first day of July, is a question which need not now be decided.
We are of opinion that this appeal, and the others which have been mentioned as depending on the same question, may be prosecuted in the same manner as though the code had not been passed.
Ordered accordingly.